DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Fei Shen on 11/26/2021.

Please amend claim 1 as following: A semiconductor structure, comprising: a semiconductor substrate having a source region or drain region therein, the source region or drain region having a groove; a metal silicide layer arranged on a surface of a sidewall of the groove; an insulating layer arranged directly on a bottom surface of the groove, an edge of the insulating layer being in contact with a bottom surface of the metal silicide layer on the sidewall of the groove; and a conducting layer filled in the groove and arranged on the metal silicide layer and the insulating layer.

Please amend claim 9 as following: A method for forming a semiconductor structure, comprising: providing a semiconductor substrate having a source region or drain region; forming a groove in the source region or drain region; forming a metal silicide layer on a surface of a sidewall of the groove; forming an insulating layer directly on a bottom surface of the groove; and forming a conducting layer on the insulating layer, the conducting layer being filled in the groove.

Allowable Subject Matter
Claims 1-15 are allowed.


The following is the reason for allowance of claim 9, pertinent arts do not alone or in combination disclose: forming a metal silicide layer on a surface of a sidewall of the groove; forming an insulating layer directly on a bottom surface of the groove; and forming a conducting layer on the insulating layer, the conducting layer being filled in the groove.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chao (US Patent No. 10784267), Babcock et al (US Pub No. 20050280085), Levesque et al (US Pub No. 20150349068), Kumar et al (US Pub No. 20160359040).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALI NARAGHI/Examiner, Art Unit 2895